NUMBER 13-22-00304-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


              IN THE INTEREST OF M.R. AND X.R., CHILDREN


                    On appeal from the County Court at Law
                          of Aransas County, Texas.


                                         ORDER

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       This is an appeal of a final order terminating parental rights. Following an initial

motion to extend the time to file the brief, appellant’s brief was due on or before

September 12, 2022. However, on September 1, 2022, the Department of Family and

Protective Services (Department) filed a motion to modify the judgment. Appellant has

filed a second motion for extension of time, providing the reason for her request therein.

Appellant seeks twenty days of additional time to file the brief from the date the trial court

rules on the Department’s motion to modify the judgment.
       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases absent truly extraordinary circumstances.

See TEX. R. APP. P. 38.6(d).

       We GRANT appellant’s second motion for extension of time and ORDER

appellant’s brief to be filed twenty days from the date the trial court rules on the

Department’s motion to modify the judgment. No further extensions of time will be granted

absent truly exigent and extraordinary circumstances.

                                                                         PER CURIAM

Delivered and filed on the
8th day of September, 2022.




                                               2